EXHIBIT 10.1** AMENDED AND RESTATED LICENSE AGREEMENT BETWEEN TOMMY HILFIGER LICENSING LLC (“LICENSOR”) AND MOVADO GROUP, INC AND SWISSAM PRODUCTS LIMITED (“LICENSEE”) ** CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES3, 6, 8, 10, 15, 17-24, 29, 33 and 35 AND FROM EXHIBITS C, D, F, G, H, I AND J AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PUSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”). TABLE OF CONTENTS LICENSE AGREEMENT1
